        Case 9:19-cv-00078-DLC Document 25 Filed 09/11/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 ESTATE OF KATHLEEN DENISE                             CV 19–78–M–DLC
 PHELAN BREUER, by and through Co-
 Personal Representatives Geana Elenskly
 and Perian Breuer,

                   Plaintiff,
                                                           ORDER
        vs.

 UNITED STATES OF AMERICA,

                   Defendant.

      Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 24.)

      IT IS ORDERED that the above-captioned case is DISMISSED with

prejudice, each party to bear its own costs and attorney’s fees.

      DATED this 11th day of September, 2020.
